Citation Nr: 1328330	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the adjudication of forfeiture of Department of 
Veterans Affairs (VA) benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had beleaguered status from December 16, 1941 to 
April 8, 1942; he was missing from April 9, 1942, to April 
12, 1942; he was a prisoner-of-war (POW) from April 13, 
1942, to August 26, 1942; he was missing from August 27, 
1942, to September 25, 1942; he was in a no casualty status 
from September 26, 1942, to June 24, 1945; he was in the 
Regular Philippine Army from June 25, 1945, to March 31, 
1946.  The service department further certified that the 
appellant was discharged with no recognized guerrilla 
service.  

The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2012 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The appellant and her daughter testified before a Decision 
Review Officer (DRO) of the RO in November 2011 and a 
transcript of that hearing is on file. 

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal. 

Historically, and as will be factually explained in greater 
detail, the appellant re-applied to reopen a claim for 
service connection for the cause of the Veteran's death in 
October 2002 and submitted duplicate copies of some 
documents.  She was notified in November 2002 of the denial 
of reopening but filed a notice of disagreement (NOD), dated 
in May 2003 and received in June 2003; and after a statement 
of the case (SOC) was issued in June 2004, her substantive 
appeal, VA Form 9, was received in July 2004, perfecting the 
appeal.  See generally 38 U.S.C.A. § 7105(a), (b)(1), (d)(3) 
(West 2002 & Supp. 2012)); 38 C.F.R. §§ 20.200, 20.302(a) 
and (b) (2012).  

However, the case was never forwarded to the Board because 
in October 2007 the appellant was notified of a final 
decision of forfeiture by the VA Director of Compensation 
and Pension Service which found that she had intentionally 
and knowingly submitted a fraudulent affidavit in attempting 
to obtain VA death benefits.  Once the determination of 
forfeiture was made and the appellant was barred from 
receipt of VA benefits, the Board was deprived of 
jurisdiction to adjudicate whether new and material evidence 
had been received to reopen the claim for service connection 
for the cause of the Veteran death because, even assuming 
that there was such new and material evidence, the appellant 
was barred from receiving such VA death benefits (and the 
claim did not involve insurance benefits).  Stated in other 
terms, for the Board to have adjudicated whether new and 
material evidence had been received to reopen the claim for 
service connection for the cause of the Veteran's death 
would have been an exercise in futility because no allowance 
of the application to reopen, or even the underlying cause 
of death claim on the merits, would have resulted in an 
award of any compensation benefits to the appellant.  

Here, once the appellant's potential eligibility for VA 
benefits (other than insurance benefits) was forfeited due 
to fraud, the November 2002 rating decision denying 
reopening of the claim for service connection for the cause 
of the Veteran's death was no longer appealable because the 
appellant's basic eligibility for such benefit was barred.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In an October 2007 forfeiture decision, VA determined 
that the appellant had forfeited her right to VA benefits 
because she had submitted a false affidavit in support of a 
claim for VA benefits.  The appellant was notified of that 
decision and did not appeal that decision.  
2.  Evidence submitted since the October 2007 forfeiture 
decision is evidence which was previously submitted and is 
cumulative or redundant of evidence that was previously 
submitted, or which does not bear directly and substantially 
upon the specific matter under consideration, or which, 
either by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence received since the October 2007 decision 
determining that any possible appellant entitlement to VA 
benefits were subject to forfeiture under 38 U.S.C. 
§ 6103(a) is not new and material; the October 2007 
forfeiture decision remains final and is a legal bar to the 
VA benefit which is sought.  38 U.S.C.A. § 5108, 6103(a) 
(West 2002); 38 C.F.R. § 3.156(a), 3.901(a) and (b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on 
VA a obligation to notify claimants what information or 
evidence is needed for claim substantiation prior to an 
initial unfavorable decision but, if not, any such error may 
be cured by providing notice followed by readjudication 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III), citing Mayfield II, 444 F.3d at 1333-34.  The VCAA 
imposes a duty to inform a claimant of all elements of a 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Also, the VCAA imposes a duty to assist claimants 
by making reasonable efforts to get needed evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO provided the Veteran with notice of the elements 
required for revocation of forfeiture and of the respective 
evidence gathering duties by letter in October 2010, prior 
to the initial December 2010 adjudication of the claim.  
Specifically, she was informed that she had to submit new 
and material evidence establishing that she had not 
committed fraud in a prior application for VA benefits.  

Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case. 

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records for claim 
substantiation.  As will be made clear, at the RO hearing 
before a DRO inquiries were made as to the nature of the 
fraudulent document which was submitted in conjunction with 
a prior claim and which had been the basis for the prior 
determination that fraud had been committed and which had 
been determined to be a bar to the receipt of VA benefits.  

The appellant and her daughter testified in support of her 
application to reopen revocation of VA benefits at a 
November 2011 RO hearing before a DRO.   Bryant v. Shinseki, 
23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer who chairs a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

Here, questioning at the hearing focused on the elements for 
claim substantiation.  The DRO specifically sought testimony 
from the Veteran as to the needed element for revocation of 
forfeiture, i.e., that the appellant had not knowingly 
submitted a fraudulent joint affidavit when she had 
previously sought to reopen a claim for service connection 
for the cause of the Veteran's death.  The appellant's 
testimony consisted of merely denying having any 
recollection of having submitted such a document.  

While the DRO did not specifically suggest the submission of 
any evidence that may have been overlooked, this case turns 
upon whether the appellant knowingly submitted a fraudulent 
document in support of a prior claim.  This was pointed out 
to the appellant by the DRO on several occasions.  Any 
evidence pertaining thereto would be uniquely within the 
sole knowledge of the appellant.  Her denial of having any 
recollection of having knowingly submitted a fraudulent 
document essentially precludes the potential existence of 
any other possible corroborating evidence.  Moreover, the 
Veteran has not asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has she identified any prejudice in 
the conduct of the RO hearing.  Thus, the Board finds that, 
consistent with Bryant, Id., the DRO complied with the 
duties set forth in 38 C.F.R. § 3.103(c)(2) and that the 
Board can adjudicate the claim based on the current record.

As there is neither an indication that the Veteran was 
unaware of what was needed for claim substantiation nor any 
indication of the existence of additional evidence for claim 
substantiation, the Board finds these actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  



Background

Service connection for the cause of the Veteran's death was 
denied in a May 1994 rating decision and the appellant was 
notified thereof by letter that same month but she did not 
appeal that decision. 

Reopening of the claim for service connection for the cause 
of the Veteran's death was denied in June 1998 and although 
the appellant was notified thereof by letter that same month 
she did not appeal that decision. 

The appellant submitted a joint affidavit, dated in January 
2001, from two service comrades of the Veteran which 
purports to attest that the Veteran had swelling of bodily 
parts, especially his lower extremities, in addition to 
having beriberi heart disease, malnutrition, and ulcers.  

The appellant did not appeal a January 2001 decision, of 
which she was notified that same month, which again denied 
reopening of the claim for service connection for the cause 
of the Veteran's death. 

The appellant did not appeal a July 2002 decision, of which 
she was notified in August 2002, which again denied 
reopening of the claim for service connection for the cause 
of the Veteran's death. 

The appellant then applied yet again to reopen the claim for 
service connection for the cause of the Veteran's death in 
October 2002.  She submitted duplicate copies of some 
documents.  

The appellant was notified in November 2002 of the denial of 
reopening of the claim for service connection for the cause 
of the Veteran's death.  She filed a notice of disagreement 
(NOD), dated in May 2003 and received in June 2003, to the 
denial of reopening.  Thereafter, a statement of the case 
(SOC) was issued in June 2004 addressing that issue and a 
substantive appeal, VA Form 9, was received in July 2004.  

A May 2006 report of a VA Field Investigation, in 
conjunction with evidence submitted in support of a claim 
for service connection for the cause of the Veteran's death, 
shows that a joint affidavit had been submitted which was 
signed by two individuals attesting that the Veteran had had 
swollen lower extremities while a POW.  When the appellant 
was interviewed she at first indicated that she had no 
knowledge of the procurement of the joint affidavit but 
after a long discussion she admitted that she had personally 
requested and procured the affidavit from the affiants.  
Also, the appellant's son was interviewed and substantially 
corroborated the appellant's statement that she had procured 
the joint affidavit.  He stated he had personal knowledge of 
the circumstances surrounding the procurement of the 
affidavit.  

In a June 2007 letter the appellant asked for forgiveness 
for previously submitting the joint affidavit, stating that 
she knew it was "wrong to tell a lie" but she had no inkling 
that the results would be so serious.  

In July 2007 the RO submitted an administrative decision to 
the VA Director of Compensation and Pension Service for 
consideration of forfeiture.  In October 2007 the appellant 
was notified of a final decision of forfeiture by the VA 
Director of Compensation and Pension Service which found 
that she had intentionally and knowingly submitted a 
fraudulent affidavit in attempting to obtain VA death 
benefits.  She had misrepresented the contents of the 
affidavit to one affiant who was unable to read due to poor 
vision and the family of the other affiant, who was senile, 
could provide no corroboration of the appellant's account.  
Also, the fraudulent affidavit was clearly controverted by 
the contemporaneous notation of the Veteran in 1988 that he 
had not had localized edema of the lower extremities.  Also, 
after initially maintaining the integrity of her story the 
appellant, upon having been informed of the proposed 
forfeiture, admitted that she had submitted the fraudulent 
affidavit.  

The appellant did not appeal the October 2007 forfeiture 
decision.  

In September 2011 the appellant applied to reopen the 
adjudication of forfeiture, stating that she still desired 
VA death benefits.  

In support of the application to reopen the revocation of 
forfeiture, the appellant has submitted a duplicate copy of 
the Veteran's death certificate and marriage certificate. 

In VA Form 21-4138, Statement in Support of Claim in October 
2010 the appellant stated that she had never intentionally 
submitted a fraudulent statement in support of her claim for 
VA death benefits and concerning the forfeiture, she was 
innocent. 

At the DRO hearing the appellant testified that she could 
not remember having submitted false evidence in her previous 
claim.  It was emphasized that the Veteran had been a POW.  

Law and Regulations Governing Forfeiture

VA law states that any person who knowingly makes or causes 
to be made, or conspires, combines, aids, or assists in, 
agrees to, arranges for, or in any way procures the making 
or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws relating to insurance benefits).  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a) and (b).  

Fraud is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procure the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws 
administered by the Department of Veterans Affairs (except 
law relating to insurance benefits).  38 C.F.R. § 3.901(a).  
Any person who commits such fraud forfeits all rights to 
benefits under all laws administered by the Department of 
Veterans Affairs other than laws relating to insurance 
benefits.  38 C.F.R. § 3.901(b).  

Analysis

As to the matter of forfeiture, the record reflects that in 
October 2007 the Director of VA's Compensation and Pension 
Service determined that the Appellant had furnished VA with 
materially false and fraudulent evidence and statements 
concerning a claim for VA disability compensation, thereby 
forfeiting all rights, claims and benefits under all laws 
administered by the VA Secretary to which the Appellant 
might otherwise be entitled.  

The appellant did not initiate, much less perfect, an appeal 
of that decision, and as a result it is final and binding on 
her based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103. 

The United States Court of Appeals for Veterans Claims 
(Court) had held that a claimant who has been determined to 
have forfeited eligibility for benefits could have a final 
decision reopened with the submission of new and material 
evidence.  Trilles v. West, 13 Vet. App. 314, 325 (2000) 
(stating "[w]e now hold that a VA benefits recipient or 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
that final decision reopened upon the presentment of new and 
material evidence or revised based on a finding of CUE 
[clear and unmistakable error] in the original forfeiture 
decision.").  See also Reyes v. Brown, 7 Vet. App. 113, 114-
15 (1994) and Villaruz v. Brown, 7 Vet. App. 561 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon  
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).   

A determination of whether there is new and material 
evidence to reopen a claim requires consideration of the 
evidence submitted or otherwise obtained since the last 
final and binding denial of the claim, irrespective of 
whether that denial was on the underlying merits or, 
instead, a prior petition to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court 
stated that when determining whether the submitted evidence 
meets the definition of new and material evidence, VA must 
consider whether the new evidence could, if the claim were 
reopened, reasonably result in substantiation of the claim.  
Id. at 118.  Thus, pursuant to Shade, evidence is new if it 
has not been previously submitted to agency decisionmakers 
and is material if, when considered with the evidence of 
record, it would at least trigger VA's duty to assist, which 
might raise a reasonable possibility of substantiating the 
claim.  In other words, 38 C.F.R. § 3.156(a) establishes a 
"low threshold" for reopening a claim, one requiring the 
submission of evidence that is new, material, and raises a 
reasonable possibility of substantiating the claim.  That is 
to say, there are two, not three, requirements for reopening 
a claim.  

If VA determines there is new and material evidence, it may 
then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been satisfied.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed.Cir. 2000)).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, VA must 
review all of the evidence received since the last final and 
binding decision to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  And for the limited purpose of determining whether 
new and material evidence has been received, the evidence in 
question will be presumed credible.  See Justus v. Principi, 
3 Vet. App. 510 (1992); see also Duran v. Brown, 7 Vet. 
App. 216 (1994) (indicating "Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible" or to blindly accept as true assertions that are 
beyond the competence of the person making them).  

However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question of whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462, 464 (1994); 38 U.S.C.A. § 5107(b).  

Evidence received since the October 2007 forfeiture decision 
consists, in part, of duplicate copies of the Veteran's 
service records, marriage certificate, and death 
certificate.  Because these were previously on file they are 
not new.  

The Board notes that the presumption of credibility afforded 
to "new" evidence for the purpose of reopening a claim, as 
provided by the Court's holding in Justus v. Principi, 3 
Vet. App. 510, 513 (1992), is not at issue concerning the 
appellant's argument that she had no knowledge of having 
previously submitted a false joint affidavit because this 
argument is not "new" evidence.  Rather, her argument is a 
recitation of an argument which had already been rejected by 
the VA Director of Compensation and Pension Services who 
rendered the forfeiture decision that the appellant now 
seeks to reopen.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1995) (presumption of credibility of the evidence does not 
arise where the issue involved is a recitation of matters 
which had already been rejected by the prior final 
decision).  Thus, her recitation now of a matter already 
considered and rejected by the VA Director of Compensation 
and Pension Services in rendering the October 2007 
forfeiture decision cannot constitute "new" evidence for the 
purpose of reopening the forfeiture matter.  See Anglin v. 
West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) ("According to 
the plain language of the regulation, evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the [previous decisionmakers]."); 
Smith v. West, 12 Vet. App. 312, 314 (1999) ("If evidence is 
not new, the inquiry ends and the claim cannot be 
reopened.")  

The additional evidence received since that October 2007 
forfeiture decision also includes the Appellant's testimony.  
This consisted simply of her stating that she had no 
recollection of having submitted false evidence.  However, 
in light of the overwhelming evidence that she had in fact 
done so, and her prior admission that she had procured false 
evidence, this new testimony is inherent incredibility and, 
so, cannot and does not constitute new and material evidence 
for the purpose of reopening the matter of the revocation of 
forfeiture.  

The October 2007 forfeiture decision by the Director of 
Compensation and Pension Services explained that the 
Appellant that she had taken an active role in obtaining a 
false joint affidavit in support of a claim for service 
connection for the cause of the Veteran's death and, as a 
result and due to such fraud, she was barred from receipt of 
any VA benefits.  Moreover, she acknowledged her 
participation in fraudulently obtaining the joint affidavit 
and even asked for forgiveness, all of which she now seeks 
to avoid by the expediency of merely denying having any 
recollections of such event.  

For the reasons noted above, the Board concludes that the 
evidence received since the October 2007 decision 
determining  that VA benefits were subject to forfeiture 
under 38 U.S.C. § 6103 is not new and material; the October 
2007 forfeiture decision remains final and is a legal bar to 
the benefits sought.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2012).  


ORDER

New and material evidence not having been submitted to 
reopen a prior revocation of forfeiture of entitlement to VA 
benefits, the application to reopen is denied.  

The appeal is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


